Title: To George Washington from Zacharias Sickels, September 1789
From: Sickels, Zacharias
To: Washington, George


          
            May it Please your Excellency
            New York September 1789
          
          Having laboured hard for some time past in making Interest with such of the Members of both Houses as I was acquainted with to assist me in procuring only a Clerks birth in one of the Offices to be established under the present Government; The Gentlemen to whom I have applied is General Schuyler of the Senate and Mr Egbert Benson and Judge Lawrance of the lower House, they have promised me all their Assistance in procuring a birth for me, but am fearful their application will be too late, their being many watching every chance, therefore have thought proper to address these few lines to his Excellency hoping through his goodness I may not be neglected, but am fearful the attempt is too great knowing his Excellency must have more business of Importance than to trouble himself with this.
          Shortly after the Peace took place I moved to this City to begin some kind of business, was scarcely settled before I was burnt out, and again returned to the Country and stay’d till May last when I moved to this again to try what I could do in the Tobacco Business, but have again failed, being in want of a Capital and too many in the business at present, I am almost tired out with the Promises of my friends assistance in procuring me a birth; want of employ has given rise to my intruding on his Excellencys patience.
          I have a Family to provide for, I have no trade but the Quill being brought up in the Mercantile Line, and sorry I am for it. During the Late War I served in the Northern Department with Colo. Morgan Lewis from May 1777 to June 1781 for which services have received Certificates as compensation at present worth very little, and then not ’till the Year 1786, in July 1781 entered with Colo. Varick on his Excellencys business and continued ’till the close of it, for which service received a handsome compensation should heartily rejoice to be again employed in business of like kind.
          
          I do not mean by the above (nor do I expect it from so great a Character as his Excellency) that his Excellency should interfere in the business by speaking to any of the Gentlemen appointed but to advise me how or in what manner to proceed in procuring for myself what I so much want, and so ardently wish a Clerks birth or any other business that may enable me to live untill a change of times takes place, for never was such times known in this City for Poor people to get a living as the present.
          I must again beg his Excellency to pardon me for daring to intrude upon his patience in troubling him with such trifling affairs, (to Public business,) but as trifling as it may appear to me of great importance to succeed, I am in duty bound to Subscribe myself Your Excellency’s Most obedient most devoted & most hume servant
          
            Zachs Sickels
          
          
            If his Excellency should condescend to commit any thing to writing for my conduct and instruction I shall rejoice to call on his Excellency for it.
          
        